Exhibit 4(b) AMERICAN ELECTRIC POWER COMPANY, INC. AND THE BANK OF NEW YORK, as Trustee SUPPLEMENTAL INDENTURE Dated as of TO INDENTURE Dated as of May 1, 2001 % Senior Notes, Series due SUPPLEMENTAL INDENTURE, dated as of the 1st day of , (this " Supplemental Indenture"), between AMERICAN ELECTRIC POWER COMPANY, INC., a corporation duly organized and existing under the laws of the State of New York (hereinafter sometimes referred to as the "Company"), and THE BANK OF NEW YORK, a New York banking corporation, as trustee (hereinafter sometimes referred to as the "Trustee") under the Indenture dated as of May 1, 2001 between the Company and the Trustee (the "Original Indenture").The Original Indenture, as supplemented by this Supplemental Indenture, is hereinafter referred to as the "Indenture". WHEREAS, the Company has executed and delivered the Original Indenture to the Trustee to provide for the issuance of unsecured promissory notes or other evidences of indebtedness (the "Securities") in an unlimited aggregate principal amount, said Notes to be issued from time to time in one or more series as provided in the Indenture; and WHEREAS, pursuant to the terms of the Original Indenture, the Company desires to provide for the establishment of a new series of its Securities (said series being hereinafter referred to as the "Series Notes"), the form and substance of such Series Notes and the terms, provisions and conditions thereof to be set forth as provided in the Original Indenture and this Supplemental Indenture; and WHEREAS, the Company desires and has requested the Trustee to join with it in the execution and delivery of this Supplemental Indenture, and all requirements necessary to make this Supplemental Indenture a valid instrument, in accordance with its terms, and to make the Series Notes, when executed by the Company and authenticated and delivered by the Trustee, the valid obligations of the Company, have been performed and fulfilled, and the execution and delivery hereof have been in all respects duly authorized; NOW THEREFORE, in consideration of the purchase and acceptance of the Series Notes by the holders thereof, and for the purpose of setting forth, as provided in the Original Indenture, the form and substance of the Series Notes and the terms, provisions and conditions thereof, the Company covenants and agrees with the Trustee as follows: ARTICLE ONE GENERAL TERMS AND CONDITIONS OF THE SERIES NOTES SECTION 1.01.There shall be and is hereby authorized a series of Securities designated the "% Senior Notes, Series due , in the initial aggregate principal amount of $, which amount shall be as set forth in the Company Order for the authentication and delivery of the Series Notes pursuant to Section 2.04 of the Original Indenture.The Series Notes shall mature and the principal shall be due and payable together with all accrued and unpaid interest thereon on , and shall be issued in the form of registered Series Notes without coupons. SECTION 1.02.The Series Notes shall be issued initially in the form of a Global Note or Notes in an aggregate principal amount equal to all outstanding Series Notes, to be registered in the name of the Depository, or its nominee, and held by the Trustee, as custodian for the Depository.The Company shall execute a Global Note or Notes in such aggregate principal amount and deliver the same to the Trustee for authentication and delivery as hereinabove and in the Original Indenture provided.Payments of principal of (and premium, if any) and interest on the Series Notes represented by a Global Note will be made to the Depository.The Depository for the Series Notes shall be The Depository Trust Company, New York, New York. SECTION 1.03.(a)If, pursuant to the provisions of Section 2.11(c) of the Original Indenture, the Series Notes are issued in certificated form, principal, premium, if any, and interest on the Series Notes will be payable, the transfer of such Series Notes will be registrable and such Series Notes will be exchangeable for Series Notes bearing identical terms and provisions at the office or agency of the Company only upon surrender of such certificated Series Note and such other documents as required by the Indenture. (b)Subject to any terms of the Series Notes issued as Global Notes, payment of the principal of (and premium, if any) and interest on the Series Notes will be made at the office or agency of the Company maintained for that purpose in the Borough of Manhattan, the City and State of New York, in such coin or currency of the United States of America as at the time of payment is legal tender for the payment of public and private debts and in immediately available funds; provided, however, that at the option of the Company payment of interest may be made by wire transfer of immediately available funds to an account of the Person entitled thereto as such account shall be provided to the Security Registrar at least 10 days prior to the relevant payment date or by check in New York Clearinghouse Funds mailed to the address of the person entitled thereto as such address shall appear in the Security Register; provided, further, for so long as the Series Notes are listed on the Luxembourg Stock Exchange, payment may be made in Luxembourg, initially at the corporate trust office of Kredietbank S.A., Luxembourgoise, as Luxembourg paying agent. SECTION 1.04.Each Series Note shall bear interest at the rate of % per annum from the original date of issuance until the principal thereof becomes due and payable, and on any overdue principal and (to the extent that payment of such interest is enforceable under applicable law) on any overdue installment of interest at the same rate per annum, payable semi-annually in arrears on each May 15 and November 15 (each, an "Interest Payment Date"), commencing on November 15, .Interest (other than interest payable on redemption or maturity) shall be payable to the person in whose name such Series Note or any predecessor Series Note is registered at the close of business on the regular record date for such interest installment.The regular record date for such interest installment shall be the close of business on the May 1 or November 1 (whether or not a Business Day) next preceding the Interest Payment Date.Interest payable on redemption or maturity shall be payable to the person to whom the principal is paid.Any such interest installment not punctually paid or duly provided for shall forthwith cease to be payable to the registered holders on such regular record date, and may be paid to the person in whose name the Series Note (or one or more Predecessor Securities) is registered at the close of business on a special record date to be fixed by the Trustee for the payment of such defaulted interest, notice whereof shall be given to the registered holders of the Series Notes not less than 10 days prior to such special record date, or may be paid at any time in any other lawful manner not inconsistent with the requirements of any securities exchange on which the Series Notes may be listed, and upon such notice as may be required by such exchange, all as more fully provided in Section 2.03 of the Original Indenture. The amount of interest payable for any period will be computed on the basis of a 360-day year of twelve 30-day months.In the event that any date on which the Series Notes mature or are redeemed, or date on which payment is scheduled to be made pursuant to a redemption or any interest payment date, is not a Business Day, then payment of interest payable on such date will be made on the next succeeding day which is a Business Day (and without any interest or other payment in respect of any such delay), except that, if such Business Day is in the next succeeding calendar year, such payment shall be made on the immediately preceding Business Day, in each case with the same force and effect as if made on such date. SECTION 1.05.The Series Notes shall be unsecured and unsubordinated obligations of the Company ranking pari passu with all other unsecured and unsubordinated indebtedness of the Company. SECTION 1.06.The Series Notes shall not be subject to any sinking fund provision. SECTION 1.07.The Company shall be subject to the provisions described under "Restrictive Covenants" in the form of the Security attached as Exhibit A. ARTICLE TWO REDEMPTION OF THE SERIES NOTES SECTION 2.01.(a)The Company shall have the right to redeem the Series Notes as set forth under "Redemption – Optional Redemption" in the form of Security attached as Exhibit A hereto. (b)The Company shall have the right to redeem the Series Notes as set forth under "Redemption – Redemption For Tax Reasons" in the form of Security attached as Exhibit A hereto. (c)Any redemption pursuant to this Section will be made upon not less than 30 nor more than 60 days' notice.If the Series Notes are only partially redeemed pursuant to Section 2.01(a), the Notes will be redeemed by lot or in such other manner as the Trustee shall deem fair and appropriate in its discretion; provided, that if at the time of redemption, the Series Notes are represented by a Global Note, the Depository shall determine by lot the principal amount of such Series Notes held by each Series Noteholder to be redeemed. ARTICLE THREE FORM OF SERIES NOTE SECTION 3.01.(a)The Series Notes and the Trustee's Certificate of Authentication to be endorsed thereon are to be substantially in the form of Exhibit A hereto. (b)The terms and provisions of the Series Notes as set forth in Exhibit A are hereby incorporated in and expressly made part of this Supplemental Indenture. ARTICLE FOUR MISCELLANEOUS PROVISIONS SECTION 4.01.Except as otherwise expressly provided in this Supplemental Indenture or in the form of Series Note or otherwise clearly required by the context hereof or thereof, all terms used herein or in said form of Series Note that are defined in the Original Indenture shall have the several meanings respectively assigned to them thereby. SECTION 4.02.The Original Indenture, as supplemented by this Supplemental Indenture, is in all respects ratified and confirmed, and this Supplemental Indenture shall be deemed part of the Indenture in the manner and to the extent herein and therein provided. SECTION 4.03.The recitals herein contained are made by the Company and not by the Trustee, and the Trustee assumes no responsibility for the correctness thereof.The Trustee makes no representation as to the validity or sufficiency of this Supplemental Indenture. SECTION 4.04.This Supplemental Indenture may be executed in any number of counterparts each of which shall be an original; but such counterparts shall together constitute but one and the same instrument. SECTION 4.05.The Bank of New York is hereby appointed the Paying Agent, authenticating agent and Security Registrar in the United States for the Series Notes.In addition, so long as the Series Notes are listed on the Luxembourg Stock Exchange, the Company will maintain a paying agent and transfer agent in Luxembourg.The Company's initial paying agent and transfer agent in Luxembourg shall be Kredietbank S.A., Luxembourgoise, currently located at 43 Boulevard Royal, L-2955 Luxembourg. IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed, and their respective corporate seals to be hereunto affixed and attested, on the date or dates indicated in the acknowledgments and as of the day and year first above written. AMERICAN ELECTRIC POWER COMPANY, INC. By: Assistant Treasurer THE BANK OF NEW YORK, as Trustee By: Vice President Exhibit A Unless this certificate is presented by an authorized representative of The Depository Trust Company (55 Water Street, New York, New York) to the issuer or its agent for registration of transfer, exchange or payment, and any certificate to be issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of The Depository Trust Company and any payment is made to Cede & Co., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.Except as otherwise provided in Section 2.11 of the Indenture, this Security may be transferred, in whole but not in part, only to another nominee of the Depository or to a successor Depository or to a nominee of such successor Depository. No.R1 AMERICAN
